Citation Nr: 9915990	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  96-03 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for postraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from December 1982 to 
November 1985, and from June 1989 to June 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 rating decision, in which the 
Denver, Colorado, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied service connection for PTSD with 
depression.  Jurisdiction of the case was subsequently 
transferred to the New Orleans, Louisiana RO.  In his Notice 
of Disagreement and his Substantive Appeal, the appellant 
limited his appeal to the PTSD claim.  The Board remanded 
this case in October 1997, and following completion of the 
requested development, the case has been returned for further 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The medical evidence does not establish that the 
appellant has PTSD.


CONCLUSION OF LAW

PTSD was not incurred or aggravated during service.  38 
U.S.C.A. §§ 1110 and 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, and 3.304(f) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted a 
claim which is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has submitted "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  Furthermore, the appellant, accompanied by his 
claims folder, underwent recent examination by two VA 
psychiatrists.  The record does not reveal any additional 
sources of information which may be necessary to adjudicate 
the present claim and, accordingly, the Board finds that the 
duty to assist him, mandated by 38 U.S.C.A. § 5107, has been 
satisfied.

The appellant contends, in essence, that he has PTSD stemming 
from his exposure to traumatic events during service.  
Specifically, he claims that, in 1991, he discovered the body 
of his roommate who had committed suicide by gunshot wound to 
the head.  He states that this incident resulted in marijuana 
use, a brief period of absence without leave, and a brief 
period of psychiatric treatment which included a prescription 
of Xanax.  In 1993, he learned that a woman who was a member 
of his unit had hung herself with an extension cord.  He 
states that this incident resulted in his marijuana use, 
disinterest in military life and a brief period of 
psychiatric consultation.  He relates his current complaints 
of flashbacks, intrusive thoughts, sleep disturbance and 
irritability to these experiences.

Service medical records do show that the appellant presented 
to the mental health clinic in August 1991 for anxiety 
related to his roommate's suicide.  He was treated with 
support and a 3- 4 day prescription of Xanax which was used 
mainly at bedtime.  In September 1991, he reported that his 
symptoms had resolved.  Mental status examination was 
unremarkable without evidence of mood disturbance or anxiety.  
Thought and cognition were intact.  Impression was of "no 
psychiatric diagnosis," and he was cleared for return to 
duty with no further follow up indicated.  On his separation 
examination, dated in June 1993, he reported a history of 
"frequent trouble sleeping" and "depression or excessive 
worry" stemming from his roommate's suicide in 1991 and a 
suicide in his company in 1992.  His psychiatric status was 
clinically evaluated as "normal."

On VA Compensation and Pension examination, dated in 
September 1993, the appellant reported that his former his 
roommate had locked himself in the bathroom, and that the 
gunshot wound left a hole in the side of his face.  The 
appellant responded by getting a drink, going to the park, 
and crying.  He was briefly placed on Xanax.  Additionally, 
he knew of a woman in his unit who had hung herself and he 
recalled that everyone in his company was suicidal.  He 
decided to leave service due to unpleasant memories.

The appellant's current complaints included difficulty 
falling asleep with early awakening, morning tiredness, 
crying and irritability.  He was enrolled in an anger control 
class in lieu of a possible third degree assault charge.  He 
did not like being in large groups, but he did attend church 
on a regular basis.  He spent a good portion of his day 
watching television.  He reported intrusive thoughts of his 
roommate's face, especially when he encountered locked 
bathroom doors.  He avoided living with any roommates.  
Mental status examination revealed a casually dressed 
individual who looked his stated age.  He spoke in a slightly 
pressured manner, but he was not tangential in his flow of 
associations.  The themes were of cooperating with the 
interview.  There was no evidence of soft signs of psychosis 
or delusional or hallucinatory feelings.  There was some 
evidence of phobic organization with at least avoidance as a 
major defense mechanism.  He used language abstractedly.  No 
suicidal or homicidal ideation was elicited.  He was oriented 
to time, place and person.  Recent and remote memory were 
grossly intact and judgment seemed adequate.

Based upon the above examination, the VA examiner opined that 
the appellant seemed to give some evidence for PTSD.  There 
was some question as to whether the stressor reached the 
criteria for a PTSD diagnosis, however, it was noted that the 
appellant was within the zone of death.  He had intrusive 
thoughts about this as well as sleep disturbance and 
avoidance of certain situations which symbolically 
represented the original trauma.  He did seek psychiatric 
treatment at the time of the event and then again at the time 
of the second suicide in the unit.  Diagnosis was of 
"acute" PTSD.

VA outpatient treatment records, dated from November 1994 to 
March 1997, show the appellant's participation in supportive 
therapy.  He generally reported improvement in his symptoms 
and more active participation in social events, though he 
still complained of sleep disturbance.  Assessments included 
PTSD and depression.

In April 1998, the appellant underwent VA PTSD examination 
conducted by two psychiatrists who had benefit of review of 
the claims folder.  Mental status examination revealed an 
individual who was clean and neat in appearance.  Rapport was 
easily established and maintained.  Thought processes were 
goal directed throughout the interview.  No evidence of 
psychosis was offered or elicited.  Speech was normal in rate 
and rhythm.  He reported poor sleep with some initial 
insomnia and frequent awakening.  He described his mood as 
irritable.  He was difficult to get along with and he spent a 
lot of time alone.  He had full range of affect with 
appropriate content of speech.  Judgment and insight appeared 
to be intact.  Diagnosis was of major depressive disorder.  

The two VA examiners commented that the trauma endured by the 
appellant during service, while quite real and difficult, did 
not meet the criteria for the stressor in PTSD.  They agreed 
with the previous 1993 VA examination opinion which 
questioned the sufficiency of the stressor, but disagreed 
with the PTSD diagnosis.

A claim for PTSD is well grounded where an appellant submits 
(1) medical evidence of a current diagnosis of PTSD; (2) 
evidence, lay or otherwise, of an in- service stressor; and 
(3) medical evidence of a nexus between service and the 
current PTSD disability.  Cohen v. Brown, 10 Vet. App 128 
(1997).  As stated above, the appellant has presented a well 
grounded claim as he has submitted a diagnosis of PTSD.  
However, even though the appellant has submitted a well 
grounded claim, eligibility for a PTSD service connection 
award requires (1) medical evidence establishing a clear 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in- service stressor actually occurred; and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in- service stressor.  Gaines 
v. West, 11 Vet.App. 353, 357 (1998); see also 38 C.F.R. § 
3.304(f) (1998).

Upon careful consideration of the above- mentioned evidence, 
to include the VA medical opinions and outpatient treatment 
records, the Board finds that evidence preponderates against 
the appellant's claim for service connection for PTSD.  On 
the one hand, he was diagnosed with PTSD on VA C&P 
examination in 1993, and VA outpatient treatment records do 
note assessments of PTSD.  On the other hand, there is the 
opinion of two VA examiners who, upon review of the claims 
folder and personal interview with the appellant, 
specifically refuted a PTSD diagnosis.

In the Board's judgment, the recent opinions by the two VA 
examiners are more persuasive to the question at hand.  In 
this regard, the Board finds it significant that the VA 
examiner in 1993 expressed some reservations as to the 
sufficiency of the stressors supporting the diagnosis of 
PTSD.  The assessments of PTSD in the VA outpatient treatment 
records do not reflect review of the claims folder, and do 
not appear to be based upon formal examination.  The two 
recent VA examiners, who had benefit of review of the claims 
folder, were unequivocal in their reservations about the 
sufficiency of the stressors and in their opinion that 
appellant did not manifest PTSD.  Board finds that the 
medical evidence of record does not establish that the 
appellant has PTSD.

In so concluding, the Board is cognizant of the appellant's 
contentions that he has PTSD stemming from his in- service 
experiences.  His statements, while credible, are not 
probative to the question as to whether he currently 
manifests PTSD.  This is so because, as a layman, he is not 
considered competent on what is essentially a question 
involving medical diagnosis and etiology.  Grottveitt, 5 
Vet.App. at 93.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 3.102 (1998).


ORDER

Service connection for PTSD is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

